Name: Commission Regulation (EC) No 944/2001 of 15 May 2001 suspending Regulation (EC) No 930/2001 opening a standing invitation to tender for the export of cereals held by the French intervention agency
 Type: Regulation
 Subject Matter: trade policy;  trade;  cooperation policy;  plant product;  Europe
 Date Published: nan

 Avis juridique important|32001R0944Commission Regulation (EC) No 944/2001 of 15 May 2001 suspending Regulation (EC) No 930/2001 opening a standing invitation to tender for the export of cereals held by the French intervention agency Official Journal L 133 , 16/05/2001 P. 0006 - 0006Commission Regulation (EC) No 944/2001of 15 May 2001suspending Regulation (EC) No 930/2001 opening a standing invitation to tender for the export of cereals held by the French intervention agencyTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1666/2000(2), and in particular Article 5 thereof,Whereas:(1) Commission Regulation (EEC) No 2131/93(3), as last amended by Regulation (EC) No 1630/2000(4), lays down the procedures and conditions for the disposal of cereals held by the intervention agencies.(2) For economical reasons, it is appropriate to suspend the period during which the invitation to tender under Commission Regulation (EC) No 930/2001(5) remains open.(3) The Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman,HAS ADOPTED THIS REGULATION:Article 1The tenders under Regulation (EC) No 930/2001 are hereby suspended.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 15 May 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 193, 29.7.2000, p. 1.(3) OJ L 191, 31.7.1993, p. 76.(4) OJ L 187, 26.7.2000, p. 24.(5) OJ L 130, 12.5.2001, p. 7.